DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/22 has been entered.

Response to Arguments
Applicant’s arguments, filed 05/03/22, with respect to the rejection of claims 1-9, 11, 22 and 23 under 35 U.S.C. 103 as being unpatentable over Gracias et al. (US 2009/0311190) in view of Hastings et al. (US 2007/0082930) have been fully considered and they are persuasive.  Applicant has argued that one of ordinary skill in the art would not combine the Hastings reference with the Gracias reference to form a cylindrical body.  See pages 8-10 of Applicant’s Remarks. The Examiner agrees, therefore the rejection has been removed.  However, upon further consideration, a new ground(s) of rejection is made below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “similar in size” in claim 5 is a relative term which renders the claim indefinite. The term “similar in size ” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Examiner submits it is unclear as to what specific dimensions are required to meet the limitation of a “similar size”  pore.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 5 and 9 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites the limitation “wherein the pores are substantially similar in size or vary in size”.  The Examiner submits this limitation does not further limit the pore size recited in claim 4.  Claim 9 recites the limitation “wherein the plurality of body pores are symmetrical or non-symmetrical” . The Examiner submits this limitation does not further limit the pore shape recited in claim 3.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 11, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gracias et al. (US 2009/0311190).  
Regarding claim 8 – Gracias teaches a biomass containment device that consists of a 3D particle that can accommodate and maintain at least one insoluble substrate therein. The particle may be formed in a polyhedral shape and is shown as a rounded-edge cube or pyramid. See Abstract, Figures 1, 2, 6-11, and 19-24; Paragraphs 0009-0086; and the claims. The particle includes a walled body having a first length, a first open end, an inside width, an outside width, and a plurality of pores in the side and/or bottom walls. See Figures 19A, 21 and 22 and also Paragraphs 0027-0030, 0091-0102. Gracias does not teach a cylindrical shape for the body.
The Examiner takes the position that the difference between the prior art Gracias and the claims is one of shape and the instant claimed device would not perform the function of holding material within the body while the body is in a container differently than the prior art Gracias. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).  See MPEP 2144.04, Section IV, B – “Changes in Shape” .  In the instant case, the body (claim 8) or bodies (claims 6 and 11) of the claimed device having a shape of a circular cylinder, square cylinder, or polygonal cylinder would not perform the function of holding material in the body differently than the cube body taught by the prior art Gracias and therefore is not patentably distinct from the prior art device. 
The Examiner further submits that Applicant has not provided evidence or noted any statement in the Specification that the claimed shape is significant.  The Examiner directs Applicant to Paragraph 0058 of the Specification which states: 
[0063] Regardless of the embodiment, the customizable BCD or BCDI of the first aspect can be printed using a 3-D printing technique or manufactured using another process known in the art.  The body of the first and second parts, and hence the BCD, can be circular cylinder, a square cylinder, a polygonal cylinder, or any other shape envisioned by the person skilled in the art for the purpose of containing an insoluble substrate within a container comprising a liquid. The BDCI for a microtiter plate can be a bisected circular cylinder (i.e. semicircle cylinder), a square cylinder (i.e. rectangle cylinder), or a polygonal cylinder. 

Given the highlighted passages from Paragraph 0063, the Examiner submits that the particular cylindrical shape is not a significant shape or configuration of the claimed container and the cylindrical shape would not perform the function of holding and containing material differently than the cube shaped body of the cited prior art Gracias. See also Paragraph 8 of the Final Rejection mailed 02/03/22. 
Regarding claims 6 and 11 –  As stated above in Paragraph 15, Gracias teaches a biomass containment device that consists of a 3D particle that can accommodate and maintain at least one insoluble substrate therein. The particle may be formed in a polyhedral shape and is shown as a rounded-edge cube or pyramid. See Abstract, Figures 1, 2, 6-11, and 19-24; Paragraphs 0009-0086; and the claims. The particle includes a walled body having a first length, a first open end, an inside width, an outside width, and a plurality of pores in the side and/or bottom walls. See Figures 19A, 21 and 22 and also Paragraphs 0027-0030, 0091-0102. The Examiner again takes the position that the difference between the prior art Gracias and the claims is one of shape and the instant claimed device would not perform the function of holding material within the body while the body is in a container differently than the prior art Gracias for the same rationale as set forth in Paragraphs 16-18 above.
The Examiner again notes that Gracias teaches a plurality of containers across a range of sizes from 15 um – 2 mm in Figure 19A, Paragraph 0027 and 0148.  See also Paragraph 14 of the Non-Final Rejection mailed 07/23/21 and Paragraph 10 of the Final Rejection mailed 02/03/22. The Examiner submits the range of container sizes taught and shown by Garcia is a teaching of two containers such that a first, smaller cube may be placed into a second, larger cube such that the wherein the first open end of the first cube can be inserted into the second open end of the second cube, the first base end of the first body contacts and is substantially flush with the second cube body as recited in the claims. 
Regarding claims 1, 3, 5, 7, 9 and 22 — Gracias shows an array of pores having a circular shape in the walls of the containers in Figures 22j and 22k.
Regarding claims 2 and 4 — Gracias discloses a pore size of about 0.1 nm to about 1 cm in Paragraph 0067 and claims 9-10.
Regarding claims 6, 8, and 11 — Gracias recites the use of copper and gold in making their containers in Paragraph 0068 and claims 11-13.
Regarding claim 23 – The Examiner submits the containers of Gracias are capable of being sterilized and reused. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        June 18, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798